Citation Nr: 1510856	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not set foot on the landmass or the inland waters of the Republic of Vietnam.
 
2.  Multiple myeloma did not have its onset in service and is not otherwise related to service, to include herbicide exposure.


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in March 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

Regarding the duty to assist, the Veteran's service treatment records and service personnel records have been obtained and considered.  Additionally, the Veteran's private medical records have been associated with the claims folder.  Neither the Veteran or his representative has identified any outstanding records that have not been obtained.  

The Veteran was not afforded a VA examination in regard to his claim.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, a medical examination addressing the Veteran's claim is unnecessary in this case because, even though there is current disability, there is no credible evidence of an "in-service event, injury or disease," which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Service Connection

The Veteran has contended that he is entitled to service connection for multiple myeloma on the basis that he was exposed to Agent Orange in service.  Specifically, the Veteran contends that while he was a laundryman aboard the USS Ranger, which was docked 50 miles outside of Vietnam, he was tasked to wash the clothes of soldiers who came aboard after they had been exposed to Agent Orange.  

Specific listed conditions are subject to service connection when diagnosed in herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  A Veteran who served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116.  To be entitled to presumptive service connection for certain diseases associated with herbicide exposure, it must be established that the Veteran actually served in-country or otherwise set foot on the landmass.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (a claimant must have been present within the land borders of Vietnam at some point in the course of his military duty to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii) ). 

The evidence of record does not establish that the Veteran served in Vietnam at any time during his active duty service, nor does the Veteran contend as much.  Separation papers, DD 214s, and service personnel records do not show that the Veteran ever served in Vietnam, and the National Personnel Records Center has certified that the Veteran did not have in-country Vietnam service.  Presumptive service connection as an herbicide exposed Veteran would therefore not be applicable.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the foregoing, the Veteran may still establish service connection on a different basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.
 § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Here, there is evidence that the Veteran had a disability during the period on appeal - namely multiple myeloma.  However, the preponderance of the evidence is against a finding that he was exposed to herbicides.  
The Veteran was afforded an Agent Orange examination in November 2005.  The clinician noted the Veteran's service on the USS Ranger and noted that the Veteran was never on Vietnam soil.  No findings were made regarding whether the Veteran was exposed to Agent Orange.  

The Veteran was diagnosed with multiple myeloma in 2010 and treated at a VA facility.  Dr. P.M., a treating oncologist, diagnosed the Veteran with multiple myeloma "probably related to prior Agent Orange exposure, as evidenced by records showing his work as a laundryman in Vietnam."  

The Veteran has submitted a March 2010 letter from Dr. W.R. who opined that is more likely than not that Veteran's development of multiple myeloma is directly related to Agent Orange exposure.  He reasoned that the Veteran was exposed to Agent Orange from cleaning dirty laundry, while he was stationed offshore in Vietnam.  The Veteran also submitted a similar letter from Dr. W.R. in June 2012.

The Board assigns no probative value to Drs. P.M and W.R.'s opinions.  First, Dr. P.M.'s is based on inaccurate factual information - namely Dr. P.M. states that the Veteran was stationed in Vietnam, a fact which as indicated above is not true.  Second, their opinions are solely based on the premise that the Veteran was exposed to chlorinated dioxins, a fact which has not been proven.  This fact was no doubt derived from the Veteran's account of his exposure combined with the Veteran's DD- 214 form which indicated work as a laundryman.  A doctor may rely on a Veteran's statement in his or her opinion.  However, the statement must be credible and be derived from a competent source.  Such is not the case here.  The Veteran is competent to state that he cleaned the laundry of soldiers while stationed aboard the USS Ranger; however, he is not competent to determine that these soldiers' clothes were contaminated with Agent Orange.  The Veteran has not identified any reason he believes these soldiers were contaminated with Agent Orange other than the general fact that they had served in Vietnam.  There is simply no evidence that the Veteran has specific scientific knowledge such that he could identify Agent Orange residue by smell, sight, etc., and he has not claimed that he could.

Although VA has established a presumption of exposure for any veteran who set foot on the landmass in Vietnam, that presumption was established due to the inherent difficulty in establishing which veterans were actually exposed, not because everyone present in Vietnam was exposed.  In Haas v. Peake, 525 F.3d 1168, 1176 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that VA's longstanding policy of presuming herbicide exposure while serving in Vietnam was "based on the many uncertainties associated with herbicide spraying during that period which are further confounded by lack of precise data on troop movements at the time."  Id. (citing 50 Fed. Reg. at 34,454-55 (Aug. 26, 1985)).  

The Federal Circuit quoted from the Federal Register that "'While it may be possible to approximate areas where herbicides were sprayed . . . it would be extremely difficult to determine with an acceptable degree of precision whether an individual veteran was exposed to dioxin.'"  Id.  Indeed, the Federal Circuit noted that in trying to conduct the mandated Agent Orange Study, the Centers for Disease Control (CDC) had explained that "the Agent Orange Exposure Study . . . cannot be done. . . . The difficulty is and has always been the inability to discriminate between exposed and unexposed ground troops."  Haas, 525 F.3d at 1177 (citing Agent Orange Legislation and Oversight: Hearing on S. 1692, the proposed "Agent Orange Disabilities Benefits Act of 1987," S. 1787, the proposed "Veterans' Agent Orange Disabilities Act of 1987;" Agent Orange Oversight Issues Before the S. Comm. on Veterans' Affairs, 100th Cong. 165-66 (1988) (statement of Thomas E. Harvey, Deputy Administrator of the VA).  The CDC ultimately concluded that it had no validated scientific method of identifying a group of veterans who were highly exposed to Agent Orange. Id.

In sum, there is no competent evidence which establishes that the Veteran was exposed to Agent Orange during service.  Although the Veteran alleges the exposure occurred on a second-hand basis through contact with soldiers' clothing who had been in Vietnam, there is no provision of law establishing a presumption of such exposure.  He is not qualified to identify Agent Orange compounds or to opine that such were on these soldiers' clothes.  An award of VA benefits may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2014); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). Accordingly, a preponderance of the evidence is against a conclusion that the Veteran was exposed to herbicides during service, and he is not entitled to service connection for multiple myeloma based on an herbicide exposure theory.


ORDER

Entitlement to service connection for multiple myeloma is denied. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


